UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 28, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-31340 The Cato Corporation Registrant Delaware 56-0484485 State of Incorporation I.R.S. Employer Identification Number 8100 Denmark Road Charlotte, North Carolina 28273-5975 Address of Principal Executive Offices 704/554-8510 Registrant’s Telephone Number Securities registered pursuant to Section 12(b) of the Act: Title of Class Name of Exchange on Which Registered Class A Common Stock New York Stock Exchange Preferred Share Purchase Rights New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Noþ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes¨Noþ Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No □ Indicate by check mark, if disclosure of delinquent filers pursuant to Item405 of the RegulationS-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes¨Noþ The aggregate market value of the Registrant’s ClassA Common Stock held by non-affiliates of the Registrant as of July 30, 2011, the last business day of the Company’s most recent second quarter, was $771,757,291 based on the last reported sale price per share on the New York Stock Exchange on that date. As of March27, 2012, there were 27,420,237 shares of ClassA Common Stock and 1,743,525 shares of Convertible ClassB Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the proxy statement relating to the 2012 annual meeting of shareholders are incorporated by reference into the following part of this annual report: Part III— Items 10, 11, 12, 13 and 14 THE CATO CORPORATION FORM 10-K TABLE OF CONTENTS Page PART I Item1. Business 3 – 8 Item 1A. Risk Factors 8 – 15 Item 1B. Unresolved Staff Comments 15 Item2. Properties 15 Item3. Legal Proceedings 15 Item3A. Executive Officers of the Registrant 16 Item 4. Mine Safety Disclosures 17 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 – 20 Item6. Selected Financial Data 21 Item7. Management’s Discussion and Analysis of Financial Condition and Results ofOperations 22 – 29 Item7A. Quantitative and Qualitative Disclosures about Market Risk 29 Item8. Financial Statements and Supplementary Data 30 – 63 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 63 Item9A. Controls and Procedures 63 Item 9B. Other Information 63 PART III Item10. Directors, Executive Officers and Corporate Governance 63 Item11. Executive Compensation 64 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 64 Item13. Certain Relationships and Related Transactions, and Director Independence 65 Item14. Principal Accountant Fees and Services 65 PART IV Item15. Exhibits and Financial Statement Schedules 65 – 75 1 Forward-looking Information The following information should be read along with the Consolidated Financial Statements, including the accompanying Notes appearing in this report. Any of the following are “forward-looking” statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended: (1)statements in this Annual Report on Form10-K that reflect projections or expectations of our future financial or economic performance; (2)statements that are not historical information; (3)statements of our beliefs, intentions, plans and objectives for future operations, including those contained in “Business,” “Properties,” “Legal Proceedings,” “Controls and Procedures” and “Management’s
